ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court pursuant to Rule 1:20-11(a) seeking the immediate temporary suspension from practice of JERROLD D. GOLD-STEIN of NORTH PLAINFIELD, who was admitted to the bar of this State in 1967, and good cause appearing;
It is ORDERED that JERROLD D. GOLDSTEIN is temporarily suspended from the practice of law, effective immediately and until the further Order of the Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by JERROLD D. GOLD-STEIN pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of the Court; and it is further
ORDERED that JERROLD D. GOLDSTEIN be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.